Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendments and remarks filed 4-27-21 are acknowledged.

Claims 1-9 are pending and under consideration.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for practicing a method for increasing an immune response in a mammal as claimed but modified to specify wherein the mammal is mouse and wherein the Fab fragments of an anti-CD3γε antibody are Fab fragments of the anti-murine CDγε antibody 7D6, does not reasonably provide enablement for practicing the breadth of the claimed invention as applied to any mammal, including humans, and using Fab fragments from any anti-CD3γε antibody, including Fab fragments from an anti-human CDγε antibody.

Applicant argues the skilled artisan is enabled to practice the claims invention as follows:

“Applicant further submits that "[a] considerable amount of experimentation is
permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed."5 The Office acknowledges that the specification demonstrates the method of claim 1 using a mouse model of lung metastatic melanoma. (See, Office action at p. 5, last paragraph.) Examples 2 and 3 of the specification demonstrate the method of claim 1 (see, specification at pp. 18-19). The specification also cites to prior art methods for preparing polyclonal antibodies (see, Specification at p. 11, lines 24-32) and monoclonal antibodies (see, Specification at p. 11, line 33 top. 12, line 14). The Specification also provides prior art techniques for preparing humanized 
preparation of humanized antibodies and anti-human antibodies requires routine experimentation using published protocols (see, Specification at p. 11, line 9 top. 12, line 14).

The Office contends that the specification provides no specific direction or guidance as to the specific human CD3 immunogen and/or adjuvant and/or vaccination schedule and/or mouse
strain or other antibody producing animal that will produce the desired antibody that can increase
an immune response to an antigen when administered to a human. As previously discussed, the
claimed method does not require that one of ordinary skill in art make the anti-CD3γε Fab
fragments.  However, the specification provides published prior art techniques for preparing
humanized antibodies establishing that these steps involve routine experimentation. Satisfaction
of the enablement requirement permits a considerable amount of experimentation, if it is merely
routine.6  While the claimed method does not require that one of ordinary skill in the art make any anti-CD3γε Fab fragments, the specification clearly demonstrates that only routine
experimentation is needed to do so.

Applicant further submits that the balance of Wands factors supports Applicant's position that any experimentation required to practice the claimed method would not be undue. Applicant
submits that the breadth of the claims is narrow. Specifically, the method narrowly recites
administering a composition including a monovalent anti-CD3γε antibody preparation and said antigen or nucleic acid that expresses said antigen to a mammal. The nature of the invention is in the field of medicine. The state of the art is advanced and the specification cites to prior art references for conducting routine experimentation to arrive at the components of the composition.  The specification also provides working examples using animal models lung metastatic melanoma that increase immune response as recited in claim 1, as currently amended. The level of one of ordinary skill is high, as the person of ordinary skill is a medical professional or a research scientist who can evaluate a subject's response to administration of a composition comprising a monovalent anti-CD3γε antibody preparation that specifically binds to a CD3 dimer and said antigen or nucleic acid that expresses said antigen as recited in claim 1, as currently amended.  The level of predictability in the art is high as one of ordinary skill in the art 

RESPONSE

Applicant's arguments have been considered but are not found convincing essentially for the reasons of record as described further below.

The teachings of the instant specification to which applicant points are merely generic descriptions of possible immunogens and different ways to produce anti-CD3γε antibodies.  
However, the instant specification provides no specific direction or guidance as to the specific human CD3 immunogen and/or adjuvant and/or vaccination schedule and/or mouse strain or other antibody producing animal that will produce, in the absence of undue experimentation, the desired antibody that can increase an immune response to an antigen when administered to a human.

It is hardly a matter of “routine experimentation” to test a multitude of different variables to discover some particular variable or combination of variables, e.g., some particular human CD3 immunogen and/or some particular adjuvant and/or some particular vaccination schedule and/or some particular mouse strain or other antibody producing animal that when combined are capable of producing an antibody Fab fragment that specifically binds to a CD3 dimer but not to a CD3γ polypeptide alone, or to a CD3ε polypeptide alone, and which induces a conformational change in a CD3 complex (CD3Δc) such that any mammal administered said Fab fragment and an antigen or a nucleic acid expressing an antigen will produce an immune response against said antigen that is increased as compared to an immune response produced against said antigen when said antigen or said nucleic acid is administered to a comparable mammal in the absence of said monovalent anti-CD3γε antibody preparation.  Rather, such experimentation would be considered undue.  To illustrate, consider an experiment one particular human CD3 immunogen and/or one particular adjuvant and/or one particular vaccination schedule and/or one particular 

Applicant argues “the claimed method does not require that one of ordinary skill in art make the anti-CD3γε Fab fragments,” however it is unclear why applicant believes this to be true.  

The specification discloses a single Fab fragment from the 7D6 antibody that has a CD3 binding specificity and ability to induce a conformational change in CD3 (CD3Δc) that primes the CD3 intracellular domain to respond more readily to a weak peptide:MHC ligand and further that does not interfere with TCR-peptide:MHC ligand binding.  

While the instant specification demonstrates an anti-mouse CD3 antibody (2C11, a.k.a. "145-2C11") known to bind both murine CD3γε and CD3δε can induce the conformational change in the CD3ε cytoplasmic region that reveals a cryptic proline-rich sequence (PRS) that  can be bound by the first SH3 domain of Nck (referred to as “CD3Δc” by the instant specification), the instant specification also shows binding of the 2C11 Fab to murine CD3 occludes binding of a tetramer to its cognate TCR, i.e., the binding of the 2C11 Fab to CD3 blocks interaction of the proximal TCRαβ heterodimer with its natural ligand (see Figure 11).  

Notably, this teaching is consistent with the teachings of Nelson et al. (JBC, VOL. 287, NO. 51, pp. 42936–42950, December 14, 2012, cited on an IDS).  Nelson teaches an experiment where TCR-CD3 expressing OT-1 cells are pre-bound with various anti-CD3 Fabs and then stained with labeled Kb/OVA tetramer to monitor the interference of the bound Fabs on antigen binding to the OT-1 TCR (see page 42946 bridging paragraph and Fig. 8A-F).  Nelson demonstrates the anti-CD3 Fabs derived from the 7D6 and 17A2 monoclonal antibodies known to bind exclusively to CD3γε (while not binding to CD3δε) do not block the binding of tetramer to the TCR-CD3 complex while the anti-CD3 Fab derived from the 145-2C11 monoclonal antibody blocks the binding of tetramer to the TCR-CD3 complex (see Fig. 8E-G).  Nelson also shows b cells loaded with OVA peptide (see Fig. 8I-K).  

Thus, as set forth in Figure 9 of the instant specification, Fab fragments of the 2C11 antibody cannot increase an immune response against a weak antigen since such Fabs will interfere with TCR-peptide:MHC ligand binding.

Furthermore, while Nelson demonstrates anti-CD3 Fabs derived from the 7D6 and 17A2 monoclonal antibodies are (i) both known to bind exclusively to CD3γε (while not binding to CD3δε) and to (ii) do not block the binding of tetramer to the TCR-CD3 complex, Pages et al., WO2012173819A2, cited on an IDS, shows Fab fragments of these antibodies have very different effects on the growth of OT-1 splenocytes co-cultured with IL2 and DCs, demonstrating “that 7D6 Fab may possess unique structural and binding properties to support its effects on T cells.” (see Pages et al. at page 17, last paragraph and Fig. 8).

Thus, while the 17A2 antibody apparently binds to CD3γε in some ways similar to 7D6 antibody, the 17A2 antibody was also known to very different effects as a Fab when compared to the 7D6 Fab, and given this difference the ordinarily skilled artisan would not, a priori, consider Fab fragments of the 17A2 and 7D6 antibodies to be functionally similar.  

When the above is considered together, the skilled artisan would not be at all certain about their ability to make a humanized or fully human anti-human, movovalent CD3γε antibody that specifically binds to a CD3 dimer but does not bind to a CD3γ polypeptide alone, or to a CD3ε polypeptide alone, induces a conformational change in a CD3 complex (CD3Δc), and further does not interfere with TCR-peptide:MHC ligand binding, and increases an immune response to an antigen when administered to a human in the absence of undue experimentation.

Moreover, the skilled artisan knows the immune response to any given immunogen is a function of a number of unpredictable factors including, e.g., the precise structure of the immunizing antigen, the method of immunization, and the process of antibody variation, i.e., the immune response is very sensitive.  For example, Harlow et al. (Antibodies, A Laboratory Manual, Cold 

Thus, the skilled artisan is well aware there are many variables that can be adjusted when attempting to raise or select for antibodies against an antigen, and there is no a priori way to know which particular immunogen and/or adjuvant and/or vaccination schedule and/or mouse strain or other host animal will produce the desired antibody.

With respect to the immunogen variable in particular, the knowledge in the art would not guide the skilled artisan one way or another as to what portions of CD3γε are likely to yield the genus of anti-CD3γε antibodies that when converted to monomeric Fab fragments and co-administered with antigen to any mammal possesses the claimed ability to increase an immune response against said antigen in any mammal.  As described by Arnett et al. (2004), most anti-human CD3 antibodies (e.g., OKT3, UCHT1) bind an immunodominant epitope that is localized to the only readily accessible part of CD3 (see page 16272, left col., 1st full paragraph).

In conclusion, with just a single working example of an anti-murine CD3 antibody that possess the properties required to practice the claimed invention as outlined in Figure 9 of the instant specification: (i) binds specifically to T cells and induces the CD3Δc conformational change in CD3ε, (ii) fails to stimulate T cell responses in the absence of TCR/Antigen binding and (iii) does not interfere with TCR/Antigen interaction, the skilled artisan would be quite uncertain just how unique the effect of the monomeric 7D6 Fab is on murine T cells, and in turn, uncertain about how to make the breadth of monovalent anti-CD3γε antibodies encompassed by the instant claims in the absence of undue experimentation.  



As put forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “[i]f mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

Similarly, a patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”. Further, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.

The instant specification is not enabling because the skilled artisan cannot follow the guidance presented therein to practice the claims without first making a substantial inventive contribution, which is hardly a matter of routine experimentation.

Claims 1-9 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant argues:

“…the claims are not directed to an anti-CD3γε antibody.  Rather the claimed method uses a monovalent anti-CD3γε antibody in the claimed method.  Functionally, the monovalent anti-CD3γε antibody specifically binds a CD3 dimer and induces a conformational change in a CD3 complex (CD3Δc). Thus, the name of the antibody is recited in the claimed method, and not identified by the sequence to which it binds. The specification and claimed method are directed to a method increasing an immune response. The specification identifies commercially available specific molecules (monovalent anti-CD3γε antibodies) used in the claimed method and further provides a specific example demonstrating the claimed method in a mouse model for lung metastatic melanoma. Therefore, the Office's reliance on Amgen v. Sanofi, 872 F.3d 1367, 1378-79 (Fed. Cir. 2017) is not applicable to the claimed method.

As previously discussed, the claimed method also does not require that one of ordinary skill in art make an anti-CD3γε antibody. Rather, the claims recite a method using an antibody that specifically binds a CD3γε dimer to increase an immune response against an antigen and to induce a conformational change in a CD3 complex (CD3Δc). Applicant further submits that the claimed method is distinguishable from the issue in Ariad Pharm. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) ("Ariad"). In Ariad, the claimed method recited reducing Nuclear Factor Kappa B, but the Court found that the patent did not provide any working or prophetic example of a molecule potentially capable of reducing Nuclear Factor Kappa B.  Unlike in Ariad, the claimed method recites administering a monovalent anti-CD3γε antibody Fab preparation.  The specification also discloses several commercially available antibodies and demonstrates the claimed method in a mouse model for lung metastatic melanoma using Mono-7D6-Fab. Thus, Applicant submits that the specification of satisfies the written description requirement. 

Applicant is also not claiming a genus of antibodies. Thus, Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997) also is not applicable to the claimed method. In particular, Applicant has specifically identified using a monovalent anti-CD3γε the claimed method also names antibodies that specifically binds a CD3 dimer. In further satisfaction of the written description requirement as stated in Ariad, the specification also identifies commercially available antibodies that have the functional activity recited in the claims.

Further, Applicant submits that the claimed method specifically directs one of ordinary skill in the art to use a monovalent anti-CD3γε antibody preparation wherein the anti-CD3γε antibody specifically binds a CD3 dimer.  The claims and the specification teach that the monovalent anti-CD3γε antibody preparation includes Fab fragments of an anti-CD3γε antibody that specifically binds a CD3 dimer and induces a conformational change in a CD3 complex (CD3Δc ).  As discussed in Ariad, the written description requirement requires a precise definition such as by structure, formula, chemical name, physical properties or other properties.  The specification of the instant application provides the chemical name (i.e., "a monovalent anti-CD3γε antibody") and physical properties (i.e., "that specifically binds a CD3 dimer" and "induces a conformational change in a CD3 complex (CD3Δc)"). The specification also provides a working example using a commercially available monovalent anti-CD3γε antibody (i.e., Mono-7D6-Fab).

The Office relies on publications such as Harlow et al. (Antibodies, A Laboratory Manual, Cold Spring Harbor laboratory, 1988, pages 37-47), Edwards et al. (J. Mol. Biol. (2003) 334: 103-118), Lloyd et al. (Protein Engineering, Design & Selection 2009, 22(3): 159-168), Meyer et al. (British Journal of Haematology 2018, 180:808-820) to argue that preparing antibodies is not predictable. Applicant asserts that the claimed method does not require that one of ordinary skill in the art prepare the antibody used in the claimed method. The specification and claims clearly recite that the claimed method should use Fab fragments of a monovalent anti-CD3γε antibody. No claims are directed to the monovalent anti-CD3γε antibody itself.”

RESPONSE



MPEP § 2163(II)(A)(3)(a) describes how, “An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." Id.

For some biomolecules, examples of identifying characteristics include a sequence, structure, binding affinity, binding specificity, molecular weight, and length. Although structural formulas provide a convenient method of demonstrating possession of specific molecules, other identifying characteristics or combinations of characteristics may demonstrate the requisite possession. As explained by the Federal Circuit, "(1) examples are not necessary to support the adequacy of a written description; (2) the written description standard may be met … even where actual reduction to practice of an invention is absent; and (3) there is no per se rule that an adequate written description of an invention that involves a biological macromolecule must contain a recitation of known structure." Falkner v. Inglis, 448 F.3d 1357, 1366, 79 USPQ2d 1001, 1007 (Fed. Cir. 2006); see also Capon v. Eshhar, 418 F.3d at 1358, 76 USPQ2d at 1084 ("The Board erred in holding that the specifications do not meet the written description requirement because they do not reiterate the structure or formula or chemical name for the nucleotide sequences of the claimed chimeric genes" where the genes were novel combinations of known DNA segments.). However, the claimed invention itself must be adequately described in the written disclosure and/or the drawings. For example, disclosure of an antigen fully Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties).”

In the instant case the claimed method can be practiced with any antibody that humanized or fully human anti-human, movovalent CD3γε antibody that specifically binds to a CD3 dimer but does not bind to a CD3γ polypeptide alone, or to a CD3ε polypeptide alone, induces a conformational change in a CD3 complex (CD3Δc), and further does not interfere with TCR-peptide:MHC ligand binding, and increases an immune response to an antigen when administered to a human.  

However, the specification provides no teachings what structural aspects of the 7D6 Fab fragment are essential for its ability to specifically bind to a CD3 dimer without binding CD3γ or CD3ε polypeptide alone, and to induce a conformational change in a CD3 complex (CD3Δc), and to not interfere with TCR-peptide:MHC ligand binding, and thereby increase an immune response to an antigen when administered to a human.

Moreover, the skilled artisan would have to undertake a research project requiring far more than routine experimentation to discover Fab fragment structures markedly different from the structure of 7D6 Fab fragment are likewise capable of specifically binding to a CD3 dimer without binding CD3γ or CD3ε polypeptide alone, that are capable of inducing a conformational change in a CD3 complex (CD3Δc), and that do not interfere with TCR-peptide:MHC ligand binding, and thereby increase an immune response to an antigen when administered to a human. 



Applicant has not described the claimed invention sufficiently to show they had possession of the  genera of antibodies encompassed by the claimed method.  It means little to invent a method if one does not have possession of the compound(s) that is (are) essential to practice the method. Without possession of the compound(s), the claimed endpoints are illusory and there is no meaningful possession of the method. See Ariad Pharms. Co. v. Eli Lilly & Co., 94 U.S.P.Q.2d 1161, 1172 (Fed. Cir. 2010) (en banc), if claims merely recite a "description of the problem to be solved while claiming all solutions to it" and "cover any compound later actually invented and determined to fall within the claim’s functional boundaries," they have not met the description requirement. See Ariad at 1172.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644